DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim term(s) and/or limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: heating element in claims 1-9 and 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 12 and 20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (US 2002/0108264) in view of Boothroyd (US 2016/0112957).
Perez discloses a battery-operated hair dryer comprising: a heating element positioned within an air flow channel (20, 28); and control circuitry coupled to the heating element and powered by at least one battery (24), the control circuit having an algorithm configured to alter the power to the heating element to maximize the remaining battery life (figs. 5C-5D, [0060-0061]).
Perez discloses the claimed invention except for the control circuit having an algorithm configured to determine the battery state-of-charge in real-time, calculate the remaining battery life before depletion, and determine a power mode setting to alter the power to the heating element to maximize the remaining battery life, and alter the power to the heating element for the power mode setting; wherein the power mode setting includes multiple steps of power reduction to the heating element to extend the run time. Boothroyd teaches the control circuit having an algorithm configured to determine the battery state-of-charge in real-time, calculate the remaining battery life before depletion, and determine a power mode setting to alter the power to the element to maximize the remaining battery life, and alter the power to the element for the power mode setting (claim 9); wherein the power mode setting includes multiple steps of power reduction to the heating element to extend the run time [0035] in order to extend the battery life servicing a load while maintaining other critical functionality.  Perez would benefit equally from extending the battery life servicing a load while maintaining other critical functionality. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Perez with the control circuit having an algorithm configured to determine the battery state-of-charge in real- time, calculate the remaining battery life before depletion, and determine a power mode setting to alter the power to the heating element to maximize the remaining battery life, and alter the power to the heating element for the power mode setting; wherein the power mode setting includes multiple steps of power reduction to the heating element to extend the run time as taught by Boothroyd in order to extend the battery life servicing a load while maintaining other critical functionality. Examiner notes that although Boothroyd and Perez are not in the same industry they tackle the same problem of determining battery life remaining and altering power supply to extend the life of a battery. A person of ordinary skill in the drying art at the time of filing would look to battery art for battery state of the art methods and apply any learning from the battery art to the drying art.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Boothroyd as applied to claim 1 above, and further in view of Carlucci (2004/0159002).
Perez discloses the claimed invention except for the heating element includes first and second infrared bulbs. Carlucci teaches the heating element includes first and second infrared bulbs (claim 12) in order to provide selective radiant energy to the fluid air as it exits the head portion. Perez would benefit equally from providing selective radiant energy to the fluid air as it exits the head portion. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Perez with the heating element includes first and second infrared bulbs as taught by Carlucci in order to provide selective radiant energy to the fluid air as it exits the head portion. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Carlucci.
Perez discloses a battery-operated hair dryer comprising: control circuitry powered by at least one battery (24), the control circuit configured to modulate the power output to maximize the remaining battery life [0060, 0061].
Perez discloses the claimed invention except for first and second infrared bulbs positioned within an air flow channel; and control circuitry coupled to the first and second infrared bulbs. Carlucci teaches first and second infrared bulbs positioned within an air flow channel (claim 12); and control circuitry coupled to the first and second infrared bulbs (26, [0024]) in order to provide selective radiant energy to the fluid air as it exits the head portion. Perez would benefit equally from providing selective radiant energy to the fluid air as it exits the head portion. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Perez with first and second infrared bulbs positioned within an air flow channel; and control circuitry coupled to the first and second infrared bulbs as taught by Carlucci in order to provide selective radiant energy to the fluid air as it exits the head portion. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Carlucci as applied to claim 10 above and further in view of Boothroyd.
Perez discloses power to the heating element (42, fig. 1) and the claimed invention except for control circuitry includes an algorithm configured to determine the battery state-of-charge in real-time, calculate the remaining battery life before depletion, and determine a power mode setting to alter the power to the element to maximize the remaining battery life. Boothroyd teaches control circuitry includes an algorithm configured to determine the battery state-of-charge in real-time, calculate the remaining battery life before depletion, and determine a power mode setting to alter the power to the element to maximize the remaining battery life [0035] in order to extend the battery life of an appliance while still maintaining critical functionality. Perez would benefit equally from extending the battery life of an appliance while still maintaining critical functionality. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Perez with control circuitry includes an algorithm configured to determine the battery state-of-charge in real-time, calculate the remaining battery life before depletion, and determine a power mode setting to alter the power to the element to maximize the remaining battery life as taught by Boothroyd in order to extend the battery life of an appliance while still maintaining critical functionality. Examiner notes that although Boothroyd and Perez are not in the same industry they tackle the same problem of determining battery life remaining and altering power supply to extend the life of a battery. A person of ordinary skill in the drying art at the time of filing would look to battery art for battery state of the art methods and apply any learning from the battery art to the drying art.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Carlucci in view of Perez and in view of Steingraber (US 2015/0053217).
Carlucci discloses a battery-operated hair dryer comprising: first and second infrared bulbs positioned within and air flow channel (claim 12); and control circuitry [0024] coupled to the first and second infrared bulbs (claim 12). 
Carlucci discloses the claimed invention except for powered by at least one battery, the control circuit configured to pulse the power to maximize the remaining battery life. Perez teaches powered by at least one battery, the control circuit configured to pulse the power to maximize the remaining battery life ([0060, 0061], pulsing uses less energy proportional to the amount of off time) in order to maximize length of service when using the convenience of a battery operated appliance. Carlucci would benefit equally from maximizing length of service when using the convenience of a battery operated appliance. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Carlucci with powered by at least one battery, the control circuit configured to pulse the power to maximize the remaining battery life as taught by Perez in order to maximize length of service when using the convenience of a battery operated appliance.
Carlucci discloses the claimed invention except for the control circuit configured to pulse the power to the first and second infrared bulbs out of phase at different times. Steingraber teaches the control circuit configured to pulse the power to the first and second infrared bulbs ([0077], first and second heaters draw similar loads to first and second infrared bulbs and are one of many know ways to convert electrical energy into heat) out of phase at different times ([0082], fig. 19) in order to reduce instantaneous current from the battery. Carlucci would benefit equally from reducing instantaneous current from the battery. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Carlucci with the control circuit configured to pulse the power to the first and second infrared bulbs out of phase at different times as taught by Steingraber in order to reduce instantaneous current from the battery. 

Allowable Subject Matter
Claims 3, 4, 6-9, 13-16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Reasons for Allowance
Claims 3, 4, 9 and 18 include limitation specificity that was not found in the prior art. Claims 6, 8, 13 and 15 related to limitations further limiting two infrared bulbs in an airflow channel which by itself is not commonly found in the prior art. The two primary sources of prior art involving a heater in an airflow channel would include hair dryers and laundry dryers. In these appliances, infrared bulbs have not been relied upon as a heating source such that the prior art for this combination of features is thin. Also, there is limited use of batteries to supply power to a heat source in an airflow passage, with AC power utilized primarily to energize a heating load.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762